UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

      v.
                                                          Crim. Action No. 13-00017 (CKK)
 BLAKE ROLLINS,

    Defendant.


                                           ORDER
                                          May 31, 2019

       This case comes before the Court upon the receipt of a Report and Recommendation dated

May 15, 2019, from Magistrate Judge G. Michael Harvey. Magistrate Judge Harvey found that

“Defendant conceded both violations connected with the conduct underlying his recent drug

conviction in Virginia (Violation Nos. 1 and 2): and he “conceded his April 2, 2018 curfew

violation (Violation No. 5) but challenged the other two curfew violations” (Violations 3 and 4).

Report and Recommendation, ECF No. 60, at 5. Magistrate Judge Harvey recommended that the

Court find that Defendant “engaged in the conduce outlined in Violation Nos. 1-3 and 5” but that

Court “make no finding as to Violation No. 6,” which involves pending charges for driving under

the influence of alcohol or a drug, operating a motor vehicle while impaired and operation the

vehicle without a permit. Id. at 5-6.      No objections to the Magistrate Judge’s Report and

Recommendation have been received by the Court.

       Accordingly, it is this 31st day of May, 2019,

       ORDERED that the Report and Recommendation is hereby ADOPTED, and Defendant

Blake Rollins’ supervision shall be revoked; and it is


                                                 1
       FURTHER ORDERED that the Defendant is scheduled for Re-sentencing on June 18,

2019, at 9:30 a.m. in Courtroom 28A.



                                       _____________/s/_________________
                                       COLLEEN KOLLAR-KOTELLY
                                       UNITED STATES DISTRICT JUDGE




                                          2